Citation Nr: 0008573	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  95-40 480A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

1.  Entitlement to service connection for lung disability.

2.  Entitlement to service connection for nicotine dependence 
with continued tobacco use leading to a lung disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from May 1943 until January 
1946.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of October 1994 from the Lincoln, Nebraska Regional 
Office (RO) which denied service connection for lung 
disability, and a rating determination of July 1999 which 
denied service connection for nicotine dependence with 
continued tobacco abuse leading to a lung condition.  

This case was remanded by a decision of the Board dated in 
June 1997 and is once again before the signatory Member for 
appropriate disposition.  


FINDINGS OF FACT

1.  The appeal for service connection for a lung disability 
is not supported by cognizable evidence showing that the 
claim is plausible or capable of substantiation.

2.  The appeal for service connection for nicotine dependence 
with continued tobacco use leading to lung disability is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for a 
lung disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim for entitlement to service connection for 
nicotine dependence with continued tobacco use leading to 
lung disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that his primary duties in service 
included unloading, and being in and around various types of 
hazardous cargo, including creosote poles, raw cement and 
asbestos which emitted fumes, and that he breathed fine 
powders and dust continuously during eight-hour shifts over 
the course of two years.  He maintains that he was not 
provided any mask protection for such duty, and that exposure 
to such chemical contaminant compromised lung function and 
resulted in chronic pulmonary disease.  In the alternative, 
he avers that he began smoking on a consistent basis during 
service leading to nicotine dependence which resulted in 
chronic lung disability.  It is thus contended that service 
connection for lung disability and for nicotine dependence 
with continued tobacco use leading to lung disability should 
now be granted by the Board.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated wartime 
service.  38 U.S.C.A. § 1110 (West 1991).  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may legitimately be questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303 (1999).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service or 
aggravated by service.  38 C.F.R. §§ 3.303, 3.306 (1999)

The threshold question is whether the veteran has presented 
well-grounded claims for service connection for a lung 
disability and nicotine dependence with continued tobacco use 
leading to a lung disorder.  In this regard, he has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claims are well 
grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  While the claims need not be conclusive, they must 
be accompanied by supporting evidence.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  In the absence of evidence of 
well-grounded claims, there is no duty to assist the claimant 
in developing the facts pertinent to the claim, and the 
claims must fail.  See Epps v. Gober, 126 F.3d 1464 (1997); 
see also Slater v. Brown, 9 Vet. App. 240, 243 (1996); 
Gregory v Brown, 8 Vet. App. 563, 568 (1996) (en banc).

To establish that a claim for service connection is well 
grounded, the veteran must satisfy three elements.  First, 
there must be a medical diagnosis of a current disability.  
Second, there must be medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury.  Third, there must be medical evidence of 
a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  See Epps v. Gober, 
supra.

Factual background

The veteran's DD-Form 214 reflects that he served with a 
military occupational specialty of longshoreman.  His service 
medical records indicate no treatment for any complaints 
affecting the lungs.  Upon examination in January 1946 for 
separation from service, the lungs were evaluated as normal.  
A chest X-ray was interpreted as showing no significant 
abnormality.  A claim for service connection for lung 
disability, including asthma and emphysema, was received in 
January 1994.

Private clinical records dating from 1976 show that the 
appellant sought treatment in that year for complaints of 
wheezing.  It was noted that he had had a nasal polypectomy 
three years before.  It was reported that in January of the 
current year, he had developed coughing, shortness of breath, 
and wheezing at night which had become constant and severe.  
Precipitating factors were noted to include exposure to 
grass, weeds, dust, aerosols, as well as aspirin, beer and 
alcohol.  Examination disclosed nasal polyps, bilaterally, 
post nasal drainage and an occasional wheeze on deep 
inspiration.  Impressions of aspirin sensitivity, nasal 
polyps and asthma were rendered for which medication was 
prescribed.  Clinic notes dating from January through March 
1980 reflect treatment and medication management for asthma.  
The veteran was advised to stop smoking. 

The veteran sought treatment from T. R. Lieske, M.D. in 
September 1987 for complaints of shortness of breath and 
asthma.  A detailed background history of the appellant's 
respiratory symptomatology was provided.  It was noted that 
he had an eight year history of asthma which had initially 
developed on a fishing trip.  The veteran was reported to 
have stated that he had smoked 1 1/2 packs of cigarettes per 
day for 45 years, but did not currently smoke.  The examiner 
noted that this was a 60 pack, but closer to a 70 pack year 
history of smoking.  Following comprehensive evaluation, 
diagnoses which included chronic obstructive pulmonary 
disease (COPD) as a result of cigarette smoking and a life-
long history of asthma, were rendered.  Continuing follow-up 
for waxing and waning COPD and asthma symptomatology were 
shown throughout the ensuing years.  

The appellant was admitted to the Lincoln General Hospital in 
March 1993 for severe dyspnea, cough, sputum production and 
chest tightness diagnosed as exacerbation of underlying COPD 
with recent upper respiratory infection.  It was recorded on 
this occasion that he had an extensive tobacco history of 
about 50 pack years, but had quit smoking ten years before.  

The appellant underwent a VA compensation and pension 
examination in March 1994 whereupon he stated that he had 
worked in the army as a longshoreman and had duty on cargo 
vessels where he breathed in all kinds of fumes during an 
eight hour duty shift.  It was noted that he wondered whether 
months of exposure to those conditions might have caused a 
deterioration in his lung function.  He related that he had 
worked in air conditioning and plumbing since leaving 
service.  It was noted on this occasion that the veteran had 
a 40 pack year history of smoking, and stated that he had 
quit about 11 years before.  He indicated that he had smoked 
a pack of cigarettes per day.  Following comprehensive 
physical examination, X-rays and pulmonary function testing, 
it was determined that the veteran had mild obstructive lung 
disease, probably bronchial asthma, along with chronic 
bronchitis.  It was felt that there was some component of 
emphysema, but that the diffusing capacity did not show that.  
It was noted that he had a past history of heavy tobacco 
abuse, inactive for 11 years, and also a history of exposure 
to fumes and chemicals a long time before.  Nasal polyposis 
and a history of hay fever syndrome were also recorded.  

The subsequent clinical records indicate that the appellant 
continued in treatment and was hospitalized occasionally for 
various complaints and disorders, including severe COPD.  A 
medical record from the Nebraska Heart Institute dated in 
March 1996 noted that he had smoked for more than 50 years 
but had quit in 1985.  

The appellant underwent an examination for the VA in January 
1998 whereupon the examiner noted that the veteran carried a 
diagnosis of obstructive lung disease, for which he had seen 
him in the past, and was on medication for bronchial asthma.  
It was reported that he had smoked one to 1 1/2 packs of 
cigarettes for 45 years and had quit smoking about 10 years 
before.  It was indicated that the appellant continued to be 
followed by Dr. Lieske.  Following examination and diagnostic 
testing, diagnoses which included moderate severity of 
obstructive lung disease with reversibility consistent 
bronchial asthma, significant restrictive disease; probably 
secondary to previous surgeries, and past heavy tobacco abuse 
were rendered.  In an addendum of March 1998 to the January 
1998 report, the examiner added that "I do not think there 
is any logical way of determining how much of his pulmonary 
functions are deranged because of [exposure to chemicals in 
service]...or if at all there is any contribution from the 
chemical exposure.....I am unable to separate the cause of his 
disability from chemical exposure and...other factors."

Dr. Lieske wrote in a medical report dated in July 1999 that 
he did not support the veteran's claim of service-connected 
nicotine dependence because while the bulk of tobacco smoking 
may have started when the veteran was in service, the 
appellant did experiment with tobacco prior to service.

Analysis

1.  Service connection for lung disability.

The record reflects that the veteran now has chronic 
pulmonary disability which has been noted to include COPD, 
bronchial asthma, restrictive lung disease and possibly 
emphysema.  The Board points out, however, that no lung or 
respiratory disability symptoms or pathology were indicated 
in service, upon discharge therefrom or for many years 
thereafter.  A clinical assessment of asthma is not shown in 
the record until 1976.  COPD was not indicated until the mid 
1980's.  

Although the veteran claims that he now has lung disease as 
the result of exposure to fumes and fine powders and dust he 
breathed on a sustained basis while unloading cargo ships, 
the record contains no competent evidence to support this 
conclusion.  The record reflects that the appellant rendered 
a history of exposure to toxic contaminants on VA examination 
in March 1994 and wondered aloud to the examiner whether this 
had compromised his lung function.  The examiner is shown to 
have noted such exposure in the diagnostic impressions at 
that time but provided no opinion in this regard.  The same 
examiner indicated in March 1998 that there was no way of 
ascertaining how much, or if the veteran's inservice exposure 
contributed in any way to current lung disability.  
Consequently, there exists no competent clinical evidence 
relating lung disability to the veteran's duties in the cargo 
hold in service.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).  As such, any claimed exposure to chemicals inhaled 
at that time is deemed to have been acute and transitory and 
to have resolved without residual disability.  As to this 
matter, the record simply does not contain any competent 
evidence in the form of medical records or a medical opinion 
which in any way tends to show that current lung disease was 
incurred in service, or is otherwise of service onset.  
Moreover, in September 1987, the veteran's private physician, 
Dr. Lieske, clearly stated that COPD was due to a long 
history of smoking, as will be discussed below.

The veteran's own assertions that he now has lung disability 
which is related to service do not constitute cognizable 
evidence upon which to reach the merits of this matter.  As a 
lay person who is untrained in the field of medicine, he is 
not competent to provide a medical opinion.  Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).  The Board must point 
out in this instance that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
evidence is required to make a claim "plausible" or 
"possible."  Murphy, 1 Vet.App. at 81.  The veteran's 
statements in the record have been carefully considered, but 
without the requisite competent evidence reflecting that he 
has lung disease which is of service onset, he has not met 
his burden of submitting evidence that his claim of service 
connection for such is well grounded.  Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993); Tirpak at 611.  Accordingly, the 
appellant's claim for entitlement to service connection for a 
lung disability is found to be not well-grounded, and the 
appeal based thereon must be denied.  See Edenfield v. Brown, 
8 Vet.App. 384 (1995).

2.  Service connection for nicotine dependence with continued 
tobacco use leading to a lung disorder

A precedential opinion by the VA General Counsel clarified 
when entitlement to benefits may be awarded based upon 
inservice tobacco use.  This opinion determined that direct 
service connection may be established if the evidence shows 
that injury or disease resulted from tobacco use in service.  
VAOPGCPREC 2-93, 58 Fed. Reg. 42756 (1993).  The General 
Counsel issued a clarification of this opinion in June 1993 
and stated that the opinion does not hold that service 
connection will be established for a disease related to 
tobacco use if the affected veteran smoked in service.  
Rather, the opinion holds that any disability allegedly 
related to tobacco use which is not diagnosed until after 
service would not preclude establishment of service 
connection.  However, it must be demonstrated that the 
disability resulted from use of tobacco during service, and 
the possible effect of smoking before or after service must 
be taken into consideration.


With regard to the issue of nicotine dependence, a 
precedential opinion by the VA General Counsel was issued to 
clarify when service connection may be granted if the 
disability is secondary to nicotine dependence which arose 
from a veteran's tobacco use during service.  The VA General 
Counsel found that a determination as to whether service 
connection for disability subsequent to service, attributable 
to tobacco use, should be established on the basis that such 
tobacco use resulted from nicotine dependence arising in 
service, depends upon affirmative answers to the following 
three questions: (1) Whether nicotine dependence may be 
considered a disease for purposes of the laws governing 
veterans' benefits, (2) whether the veteran acquired a 
dependence on nicotine in service, and (3) whether that 
dependency may be considered the proximate cause of 
disability resulting from the use of tobacco products by the 
veteran.  VAOPGCPREC 19-97, 62 Fed. Reg. 37954 (1997).  In a 
May 5, 1997 memorandum, VA Under Secretary for Health stated 
that nicotine dependence may be considered a disease for VA 
compensation purposes.  Moreover, the determination as to 
whether a veteran is dependent on nicotine is a medical 
question.

The Board also recognizes that on July 22, 1998, the 
President signed the "Internal Revenue Service Restructuring 
and Reform Act of 1998" into law as Public Law No. 105-206.  
This law prohibits service connection of a post service death 
or disability on the basis that it resulted from an injury or 
disease attributable to the use of tobacco products by a 
veteran during the veteran's service.  38 U.S.C.A. § 1103 
(West Supp. 1999).  However, this new section applies only to 
claims filed after June 9, 1998.  As the appellant in the 
present case filed his claim in January 1994, the statutory 
change will not affect the disposition of this appeal.

Analysis

The record does contain competent medical evidence relating 
the veteran's lung disease to the use of tobacco, and the 
record establishes that the veteran used tobacco in service, 
prior to service, and after service.  However, there is no 
competent medical evidence that it is as likely as not that 
the veteran's tobacco use in service caused current pulmonary 
disability, or that he developed a nicotine dependence in 
service.  Indeed, there is no competent evidence of nicotine 
dependence.  Therefore, the veteran has not established that 
his lung disability is related to tobacco use during service 
or that he became nicotine dependent during his period of 
active service.  There is no competent medical evidence 
linking tobacco use or nicotine dependence to active service.  
Therefore, this aspect of the appellant's claim must also be 
denied as not well grounded.

As the veteran's claims are not well grounded, the VA has no 
further duty to assist him in developing the record to 
support this appeal.  See Epps, supra.  Moreover, the Board 
is not otherwise aware of the existence of any relevant 
evidence which, if obtained, would make these claims well 
grounded.  See McKnight v. Gober, No. 97-7062 (Fed.Cir. Dec. 
16, 1997) (per curiam).

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussions above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the above cited 
disorder.  Robinette, 8 Vet.App. at 77.


ORDER

The claim for entitlement to service connection for a lung 
disability is not well grounded; the appeal is thus denied.

The claim for entitlement to service connection for nicotine 
dependence with continued tobacco use leading to a lung 
disorder is not well grounded; the appeal is thus denied.


		
	U. R. POWELL
	Member, Board of Veterans' Appeals

 
- 10 -


- 1 -


